SECOND AMENDEMNT TO MARKETING AGREEMENT
 
The MARKETING AGREEMENT dated April 22, 2008, by and between i2Telecom
International, Inc., a Washington corporation, with its principal office at 5070
Old Ellis Point, Suite 110, Roswell, GA 30076 (“Company”) and Virenta, LLC, a
Texas limited liability company, with an address at 1401 Exeter Court,
Southlake, Texas 76092 (“Virenta”) is hereby further amended as follows with the
remaining provisions of the Marketing Agreement remaining in full force and
effect.
 
AMENDMENTS:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto amend the Marketing Agreement as
follows:
 
1.
Sections 1, 3 and 4 are deleted in their entirety.

 
2.
Section 5 is deleted in its entirety and replaced with the following language:

 
5.           Cash Compensation.
 
 
5.1
Effective June 1, 2009 the Company will pay Virenta $7,500.00 monthly (the
“Monthly Payment”). The Monthly Payment will be paid on or before the 10th day
of the month following the month in which the Monthly Payment was earned.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of September 8,
2009.
 
i2 Telecom International, Inc.
 
Virenta, LLC
          By:        /s/ Paul Arena                    By:       /s/ Chris R.
Miltenberger                            Name:  Paul Arena   Name:  Chris R.
Miltenberger           Title:   Chairman of the Board of Directors   Title:   
Managing Director          
Date:   September 8, 2009
 
Date:    September 8, 2009
 

 
 
Second Amendment to Marketing Agreement -- Page 1 of 1

--------------------------------------------------------------------------------

